Citation Nr: 1827458	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  10-19 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs in Cleveland, Ohio 


THE ISSUES

1.  Entitlement to an increased rating for right foot disability, currently rated at 10 percent disabling.

2.  Entitlement to an increased rating for status post right knee arthroscopy, medial and lateral partial meniscectomy, currently rated as 20 percent disabling.

3.  Entitlement to an increased rating for chondromalacia, left knee, currently rated as 10 percent disabling,

4.  Entitlement to a rating in excess of 30 percent for pseudofolliculitis barbae (PFB), prior to August 16, 2006.

5.  Entitlement to a rating in excess of 60 percent for PFB, from August 16, 2006. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to March 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  In November 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.  In April 2016, the Board, in pertinent part, reopened the claim of service connection for a back disability and remanded that issue on the merits as well as the other issues remaining on appeal.  In October 2017, the Board remanded this case.

In January 2018, in the pertinent part, an increased rating of 60 percent was granted for PFB from August 16, 2006.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matter of a higher rating remains in appellate status.  

The January 2018 rating decision also granted service connection for a low back disability thereby resolving that matter, and also granted other benefits, including scarring of the right foot and right knee as well as a separate noncompensable rating for loss of hair limited to scalp and face, but those matters are not on appeal to the Board. 


FINDINGS OF FACT  

1.  The Veteran's right foot disability most nearly approximates a moderately severe level of disability, but no higher.  

2.  For the appeal period, the Veteran's bilateral knee disability was manifest by painful/limited motion of the knees on flexion to 110 degrees as well as painful extension of both knees as of June 20, 2016.

3.  Prior to August 16, 2006, the Veteran's PFB affected the entire 100 percent of the affected areas (head and neck), but at no time during the appeal period did the PFB result in palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement; scarring which resulted in surface contour which was elevated or depressed on palpation; scarring which was adherent to underlying tissue; skin texture which was abnormal; or underlying soft tissue which was missing.

4.  The Veteran meets the schedular criteria for a TDIU and the Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation.



CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for a right foot disability are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5284 (2017).

2.  The criteria for a rating in excess of 20 percent for right knee disability are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5258, 5259, 5260, 5261 (2017).

3.  The criteria for a rating in excess of 10 percent for left knee disability based on impairment of flexion are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5257-5259, 5260 (2017).

4.  The criteria for a separate 10 percent rating for left knee disability based on impairment of extension are met from June 20, 2016.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2017).

5.  The criteria for a 60 percent rating for PFB, but no higher, are met for the entire appeal period.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Codes 7813-7806, 7800 (2008).

6.  The Veteran is individually unemployable by reason of his service-connected disabilities.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.340, 3.341(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim and all appropriate development was undertaken in this case.  The Veteran was also afforded a hearing which was adequate.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran has not alleged any notice or development deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

Ratings

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

In deciding the Veteran's increased evaluation claims, the Board has considered the determinations in Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. Mansfield, 22 Vet. App. 505 (2007), and whether the Veteran is entitled to an increased evaluation for separate periods based on the facts found during the appeal period.  In Fenderson, the Court held that evidence to be considered in the appeal of an initial assignment of a rating disability was not limited to that reflecting the then current severity of the disorder.  In that decision, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126.  Hart appears to extend Fenderson to all increased rating claims.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  However, the evaluation of the same "disability" or the same "manifestations" under various diagnoses is not allowed.  See 38 C.F.R. § 4.14.  A claimant may not be compensated twice for the same symptomatology as "such a result would overcompensate the claimant for the actual impairment of his earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 (1993) (interpreting 38 U.S.C. § 1155).  This would result in pyramiding, contrary to the provisions of 38 C.F.R. § 4.14.  However, if a veteran has separate and distinct manifestations attributable to the same injury, they should be compensated under different diagnostic codes.  See Esteban v. Brown, 6 Vet. App. 259 (1994); Fanning v. Brown, 4 Vet. App. 225, 230 (1993).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).   

The Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The Court had indicated that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  However, the Court later suggested that the plain language of 38 C.F.R. § 4.59 indicates that it is potentially applicable to the evaluation of musculoskeletal disabilities involving joint or periarticular pathology that are painful, whether or not evaluated under a diagnostic code predicated on range of motion measurements.  See Correia v. McDonald, 28 Vet. App. 158 (2016); Southall-Norman, 28 Vet. App. 346 (2016).  The Board further notes that in Sharp v. Shulkin, 29 Vet. App. 26 (2017), the Court explained that "the VA Clinician's Guide instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from a veteran, including during flare-ups.  The Board notes that the last VA examinations for the right foot and knees are adequate per the Court directives outlined herein.

Right Foot

In December 2004, the Veteran was afforded a VA examination.  At that time, the Veteran related that in 1986 while on active duty he sustained a crush injury to his right foot.  He was casted and no surgery was performed at that time.  He reported pain on the plantar side of the right foot since that time.  He indicated that he had  generalized weakness on the plantar side of the foot, stiffness, and occasional swelling.  He denied heat, redness, or fatigability as he walked further throughout the day or an increase of a lack of endurance.  He related that the symptoms were present at rest as well as while standing or walking.  He stated that it sometimes awakened him in bed at night.  There were no flare ups.  He was constantly in pain which was slowly getting worse over time.  The precipitating factors included weather changes which caused his feet to become more painful.  There were no alleviating factors.  Functional and motor impairment were secondary to the Veteran increasingly walking slower and attempting to put less weight on his feet.  At this time, crutches, braces, canes and corrective shoes had not been evaluated.  No surgery had been performed.  The Veteran was currently wearing diabetic extra depth shoes with multi density inserts and heel cups.  He related that the pain felt worse without them than with them.  As far as effects of the condition on the Veteran's occupation, the Veteran was currently retired and markedly disabled secondary to pain in the lower extremities, bilaterally.  This affected his daily activities in that he was limited in how much he could walk and put weight on his feet.  

Physical examination revealed that vascular dorsalis pedis and posterior tibial pulses were palpable bilaterally.  The skin temperature was warm to warm without any palpable increase.  There was no edema or erythema of the skin or streaking.  Neurological proprioception was intact and equal bilaterally.  Sharp, dull sensation was diminished at plantar and intact dorsally.  Sensory and monofilament examinations were absent in plantar and diminished dorsally.  Orthopedic right second digit was hammer deformity and under-riding the third as a result of the initial injury sustained in 1986 and remained unchanged since that time (per the Veteran).  There was generalized diffuse pain with range of motion of the ankle joints, subtalar joints, and mid tarsal joint with no focal areas of pain just generalized ache according to the Veteran.  Range of motion was decreased secondary to the Veteran's resistance and guarding while he complained of pain and weakness.  The Veteran related that he had weakness on the side of the along plantar foot . Muscle strength was +4/5 left and +3/5 right with dorsiflexion and plantar flexion.  There are no callosities noted.  There was no abnormal weightbearing pattern.  There were no skin or vascular changes on the right foot.  There were multiple well healed scars secondary to the initial injury.  The Veteran had an antalgic gait secondary to perceived pain in the foot.  Posturally, when standing, the patient was noted to have a decrease in medial longitudinal arch at this time.  This was reducible by being non-weightbearing.  The Veteran was able to stand on his tip toes with assistance of a table.  This however was limited by pain.  It was as likely as not that the weakness, pain, and decreased range of motion were increased due to repetitive use.  

In January 2008, the Veteran was afforded another VA examination.  At that time, it was noted that no surgery on  the foot had been done, but the Veteran was wearing a postoperative shoe on the foot at this time.  The Veteran had formerly been able to do his sedentary job, but had not worked in four years.  Examination of the right foot showed aches, pain, and tenderness over the anterolateral aspect at the tarsometatarsal junction.  No other foot abnormality was noted.  There was pain and tenderness to palpation over the tarsometatarsal junction fourth and fifth metatarsals.  His foot disability affected his ability to stand or walk for long periods of time.  There was no other abnormal weightbearing.  Repetitive activities caused increased symptoms.  An x-ray of the right foot showed arthritis. 

In September 2009, the Veteran was examined.  The Veteran reported having pain, stiffness, and swelling on sitting with the same on standing as well as weakness.  The Veteran wore corrective shoes with inserts and used a cane.  There was no valgus or malalignment or other symptoms.  The Veteran had hammertoes and calcaneal spurs.  The Veteran underwent right foot surgery.  In October 2009, the Veteran's physician indicated that he could not bear weight until the end of October 2009, but then revised that date to the end of December 2009.  The RO assigned a temporary evaluation of 100 percent effective September 28, 2009 and a 10 percent rating was assigned from January 1, 2010.

In January 2011, the Veteran underwent surgery for painful hardware and exostosis right hallux.  He underwent a right hallux hardware removal and exostectomy.  The Veteran was assigned a temporary evaluation of 100 percent effective January 10, 2011, based on surgical or other treatment necessitating convalescence.  An evaluation of 10 percent was assigned from March 1, 2011.  His physician had indicated that only partial weight bearing was possible until February 20, 2011.  He later indicated that the Veteran could return to school March 15, 2011.

In May 2015, the Veteran was afforded another VA foot examination.  It was noted that the Veteran had undergone a 2nd digit osteotomy.  There was no functional loss.  There was no pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly.  Arthritis of the right foot was noted.  The examiner noted that the chronic right foot pain would prevent the Veteran from physical work, but not from some type of sedentary work.

In February 2016, the Veteran was afforded another VA foot examination.  The Veteran reported flare-ups, but did not describe them.  He said that his functional limitation was pain and stiffness.  He had hammertoes of the great, second, and fourth toes.  He had undergone surgery for these problems in service, in 2008, and in 2015.  There was there pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over a period of time listed as pain with use, some deformity and swelling.  There were no changes when knees were used repeatedly.  The examiner felt that the Veteran could do light sedentary work.  

In November 2017, the Veteran was examined again.  At that time, it was noted that the Veteran had suffered a crush injury to the right foot in November 1984 as well as a right foot sprain the next year.  He had right foot hammertoes of the 2nd and 4th toes that had been surgically corrected via a right distal Akin and right proximal interphalangeal joint (PIPJ) and distal interphalangeal joint (DIPJ) second digit arthroplasty with a Kirchner (K) wire fixation.  In 2015, he also underwent a right 2nd digit DIPJ arthrodesis and 4th PIPJ arthroplasty.  He had right forefoot pain that was constant and increased with any weight bearing.  The Veteran reported having flare-ups when he would limp.  The right foot disability was noted to be moderate and to compromise weight bearing.  There was pain on examination.  The Veteran regularly used a cane and occasionally used a walker.  The Veteran could not do physical work involving standing or walking.  The range of motion of the right foot in active motion, passive motion, weight-bearing, and nonweight-bearing was all the same.  He had no motion at the right 2nd and 4th DIP joints due to surgical fusion.  The rest of the right foot range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing were all normal.  It was at least as likely as not that all of the right foot conditions listed above as well as the right foot surgeries as above were all related to the Veteran's right foot crush injury in the service.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5282, hammertoes are assigned a noncompensable rating for single toes and a 10 percent rating for all toes, unilateral without claw foot.  The Veteran has had three hammertoes of the right foot.  For the periods when the Veteran was not assigned a total rating, he was already receiving a 10 percent disability rating.  Thus, a higher rating is not available under this code.

The Veteran is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5284.  Under that code, other foot injuries are rated 10 percent disabling when moderate, 20 percent disabling when moderately severe, and 30 percent disabling when severe.  With actual loss of use of the foot, a 40 percent rating is assigned under Diagnostic Code 5167.  However, Diagnostic Code 5284 does not apply to the eight foot conditions specifically listed in the rating schedule under Diagnostic Codes 5276-5283.  Specifically, Diagnostic Code 5284 refers to "other" foot injuries and applies to foot disabilities for which there is not already a specific diagnostic code.  The Court has held that when a when a condition is specifically listed in the Rating Schedule, it may not be rated by analogy under Diagnostic Code 5284.  Copeland v. McDonald, 27 Vet. App. 333, 337 (2015).

In this case, the Veteran's disability encompasses more than hammertoes.   As such, Diagnostic Code 5284 is for application.  VA examiner indicated that the Veteran's right foot disability was moderate; however, given the complaints of pain, weakness, diminished sensation, and decreased range of motion, and in affording all reasonable doubt, the Board finds that the symptoms more nearly approximate the moderately severe level.  However, the symptoms were not shown to reach the severe level.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 20 percent rating for the right foot disability.   

Knees

On May 24, 2004, the Veteran was afforded a VA examination.  At that time, it was noted that the Veteran had surgery done with a scope on the right knee and had an injury to the left knee.  He had bilateral knee pain, aching, weakness, and stiffness. He occasionally had some swelling, give-way, and fatigability.  As a result he would fall a lot because the knees would give-way on him.  He wore braces and used a cane to get around.  He had been disabled since June of 2004.  Normal daily activity was hard for him to do.  Repetitive use according to DeLuca was positive and caused him an increase in aching pain, soreness, tenderness, and fatigability.  Current medicine was Motrin.  He had no recurrent subluxation or constitutional symptoms.  Examination showed that the Veteran was ambulating with a cane and a brace for support.  Examination of the right knee showed pain, soreness, aching and tenderness.  He had motion from 0 to 110 degrees which was repeated three times with no change.  There was some patellofemoral crepitation noted on the left knee.  Left knee motion was from 0 degrees down to 130 degrees again repeated three times.  He had mild to moderate pain of both knees with/without resistance.  There was no swelling noted in either knee.  Retropatellar pain and crepitation was noted on the left side.  Both knees were stable to medial/lateral and anterior/posterior testing with negative McMurray's on both knees.  There was no other redness, guarding, or ankylosis.  The diagnoses were residual postoperative injury right knee and residual injury of the left knee with chondromalacia of the patella.  An  addendum noted that the Veteran had injury to both knees with arthroscopic surgery.  Currently he had chondromalacia of the patella of left knee and significant internal derangement and pain of the right knee.  There was a question, however, of some arthritis and about whether he might eventually need further surgery on the knees.  Historically, he had worsening of symptoms, including increasing pain, weakness, stiffness swelling, give-way and fatigability.  He had suffered multiple falls and injuries as a result of the legs giving out.  He currently was using a brace for the right foot because he aggravated the right foot.  He was also getting a brace made for the right knee and also used a cane to get around.  He had been disabled since January of 2004.  His normal daily activities were difficult.  Prolonged standing, walking climbing squatting and crawling were difficult, prolonged sitting caused him stiffness and soreness.  There was no recurrent subluxation, dislocation, or constitutional symptoms.  He had been on some Motrin and was getting some gastrointestinal tract side-effects from that and had gone to the gastrointestinal tract clinic.  Physical examination showed that the Veteran was ambulating with a cane and with a brace on his right foot and ankle.  Examination of the right knee showed pain, soreness, and tenderness to palpation, especially over the medial compartment.  He had motion from 0 degrees to 110 degrees limited by pain, and repeated three times with no change.  He also had pain with resisted motion of the right knee.  There was no effusion, there was some guarding, and there was no ankylosis.  The knee was stable to medial/lateral and anterior/posterior testing with negative McMurray's.  The left knee showed similar findings with a little bit better motion from 0 degrees to 130 degrees of flexion, moderate pain with active/passive motion with/without resistance; this motion was repeated three times without change.  He had no effusion, no guarding, no ankylosis, and the knee was stable to medial/lateral and anterior/posterior testing and had a negative McMurray's test.  Again, resisted motion increased the pain as well.  The diagnoses were residual postoperative injury right knee and residual postoperative injury left knee with chondromalacia of the patella.

In January 2008, the Veteran was afforded a VA examination.  It was noted that the Veteran previously underwent arthroscopic surgery in the right knee, but no surgery on the left.  X-rays showed a little bit of arthritis in the knees.  He would get bilateral knee pain, soreness, stiffness, swelling, giving way, and occasionally locking.  He wore a brace and used a cane.  He was disabled, but should be able to do sedentary type work as he had been trained in computer work, but he had not worked in 4 years.  He was able to do normal daily activities.  Range of motion of both knees was from 0 degrees to 140 degrees of flexion with pain especially in the last 30 degrees of flexion to both knees.  Repetitive use and weather changes bothered and irritated the knees, with no further effect.  Flare ups occurred with repetitive use.  Both knees were stable.  X-rays documented some mild arthritis.   

On March 18, 2008, the Veteran underwent a right knee arthroscopy, medial and lateral partial meniscectomy.  The Veteran was granted a temporary evaluation of 100 percent effective March 18, 2008 based on surgical or other treatment necessitating convalescence.  An evaluation of 20 percent was assigned from May 1, 2008.  The temporary total rating was subsequently extended to June 1, 2008.

In September 2009, the Veteran was examined.  At that time, he reported having pain, weakness, stiffness, swelling, instability, giving way, and locking.  There were no flare-ups, the pain was constant.  The Veteran used a cane and a walker.  Range of motion on the left on flexion was zero to 140 degrees with pain at 120 degrees.  Range of motion on the right on flexion was zero to 140 degrees with pain at 110 degrees.  Other DeLuca factors were not present on movement, except pain as indicated.  Ligament testing on the left was normal and on the right, only McMurray's test was positive.  

In May 2015, the Veteran was afforded another VA knee examination.  At that time, he reported pain in both of his knees that was constant and chronic.  The pain increased with use.  He stated the right knee would give out and both knees had locked up on occasion.  Treatment for pain had been with Tramadol, physical therapy and recent steroid injection to the right knee.  There were no flare-ups.  Range of motion testing revealed right knee flexion to 110 degrees with pain at that point and full extension with no pain.  The Veteran demonstrated left knee flexion to 110 degrees with pain at that point and full extension with no pain.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no changes.  Less movement than normal and pain on motion were shown on both sides, as indicated.  The Veteran had tenderness or pain to palpation for joint line or soft tissues of both knees.  Strength testing was normal.  Joint stability testing was also normal.  There was no recurrent patellar subluxation/dislocation.  The Veteran had previously undergone a meniscectomy on the right.  The residual symptoms were pain and decreased motion.  The Veteran constantly used a cane.  The Veteran's knees impacted work because he was not able to do strenuous physical work involving long periods of standing, walking or repetitive bending of the knees.  This would not prevent him from some type of sedentary work.  The Veteran denied flare ups. The Veteran did not report and there was no objective evidence to show that pain, weakness, fatigability, or incoordination significantly limited his functional ability during flare-ups, or when the knees or lower legs are used repeatedly over a period of time.

On June 20, 2016, the Veteran was afforded another VA knee examination.  Range of motion testing revealed right knee flexion to 110 degrees with pain at that point and full extension but also with pain.  There was pain on weight bearing and crepitus.  The Veteran demonstrated left knee flexion to 120 degrees with pain at that point and full extension also with pain.  There was pain on weight bearing and crepitus.  The Veteran was able to perform repetitive-use testing with 3 repetitions with no changes.  Less movement than normal and pain on motion were shown on both sides, as indicated.  The Veteran's knee disability interfered with standing.   Strength testing was normal.  Joint stability testing was also normal.  There was no recurrent patellar subluxation/dislocation.  There was no ankylosis.  The Veteran had previously undergone a meniscectomy on the right.  The residual symptoms were pain and arthritis.  The Veteran regularly used a brace and a cane.  The Veteran was able to do some type of sedentary work.  

In November 2017, the Veteran was afforded a VA examination.  The examination was consistent with the last examination's findings except flexion of the right knee was to 130 degrees with pain and this examination was conducted during a flare-up.  The Veteran regularly used a cane or a brace and occasionally used a walker.  The range of motion of both knees in active motion, passive motion, weight-bearing, and nonweight-bearing were all the same as the range of motion listed above for each knee.  It was at least as likely as not that this Veteran's bilateral knee arthritis was progressions of his service-connected bilateral knee conditions.

Degenerative arthritis, established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  When there is arthritis with at least some limitation of motion, but to a degree which would be noncompensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected major joint or group of minor joints.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 10 percent evaluation is warranted if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and a 20 percent evaluation is authorized if there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups and there are occasional incapacitating exacerbations.  38 C.F.R. § 4.71(a), Diagnostic Code 5003.

The diseases under Diagnostic Codes 5013 through 5024 will be rated on limitation of motion of affected parts, as degenerative arthritis, except gout which will be rated under diagnostic code 5002. 

Diagnostic Code 5260 provides for the evaluation of limitation of flexion of the knee.  See 38 C.F.R. § 4.71a.  A noncompensable rating is warranted when leg flexion is limited to 60 degrees.  A 10 percent rating is warranted when it is limited to 45 degrees, a 20 percent rating is warranted when it is limited to 30 degrees, and a 30 percent rating is warranted where flexion is limited to 15 degrees.  

Diagnostic Code 5261 provides for the evaluation of limitation of extension of the knee.  A noncompensable rating is warranted when leg extension is limited to 5 degrees.  A 10 percent rating is warranted when it is limited to 10 degrees, a 20 percent rating is warranted when it is limited to 15 degrees, a 30 percent rating requires extension limited to 20 degrees; a 40 percent rating requires extension limited to 30 degrees; and a 50 percent rating requires extension limited to 45 degrees.  

38 C.F.R. § 4.71, Plate II, shows that normal flexion and extension of the knee is from zero degrees to 140 degrees.

It is possible to receive separate ratings for limitation of flexion (Diagnostic Code 5260) and limitation of extension (Diagnostic Code 5261) for disability of the same joint.  See VAOPGCPREC 9-2004 (Sept. 17, 2004).

VA General Counsel Opinions VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (Aug. 14, 1998) provide guidance on when separate ratings for knee disability may be assigned under the limitation of motion codes in addition to ratings under Diagnostic Code 5257 for subluxation/instability or under Diagnostic Code 5258-9 for cartilage impairment.  Essentially, these opinions indicate that separate compensable ratings may be assigned when reported limitation of knee motion shown is compensable or when there is X-ray evidence of arthritis together with a finding of painful motion.  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Under Diagnostic Code 5257, a 10 percent rating is warranted for impairment of the knee with slight recurrent subluxation or lateral instability; a 20 percent rating is warranted for impairment of the knee with moderate recurrent subluxation or lateral instability; and a 30 percent rating is warranted for impairment of the knee with severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words 'slight,' 'moderate,' and 'severe' as used in this code are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for 'equitable and just decisions.'  38 C.F.R. § 4.6.

Under Diagnostic Code 5262, malunion impairment of the tibia or fibula with a slight knee or ankle disability will be assigned a 10 percent rating, malunion of the tibia and fibula with malunion of the tibia and fibula with moderate knee or ankle disability will be assigned a 20 percent disability rating, malunion of the tibia and fibula with marked knee or ankle disability will be assigned a 30 percent disability rating, and non-union of the tibia and fibula with loose motion, requiring a brace, will be assigned a 40 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262. 

The Veteran does not have malunion or non-union impairment of the tibia or fibula.  Thus, ratings under Diagnostic Code 5262 are not warranted.  
During the appeal period, despite the Veteran's subjective report of giving way of the knees, objective testing did not reveal lateral instability or subluxation of either knee, so ratings under Diagnostic Code 5257 are not warranted.

The Veteran's right and left knees have demonstrated varying degrees of range of motion.  On the right and in consideration of DeLuca and Court directives with reduction of motion noted at the point of pain, flexion was to 110 degrees at worse.  On the left side, with the same considerations, flexion was to 110 degrees at worse.  Flexion was therefore noncompensable on both sides, but with pain considered a 10 percent rating based on painful flexion may be assigned.  38 C.F.R. § 4.59.  Extension was full on both sides, but on the June 20, 2016 examination, the Veteran had painful extension.  Thus, separate 10 percent ratings for each knee based on painful extension could be assigned from that date.  38 C.F.R. § 4.59.  

In considering the applicability of other diagnostic codes that may also be separately rated, the Board notes that Diagnostic Codes 5258-9, which concerns injury to cartilage of the knee.  Under Diagnostic Code 5259, a 10 percent disability rating is warranted for symptomatic removal of the semilunar cartilage.  Under Diagnostic Code 5258, a 20 percent disability rating is warranted when there is dislocation of the semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint.  The VA Office of General Counsel has stated that Diagnostic Code 5259, removal of semilunar cartilage, may result in complications producing loss of motion.  As such, limitation of motion is a relevant consideration under Diagnostic Code 5259.  The removal of the semilunar cartilage may involve symptomatology caused by tears and displacements of the menisci that may be rated separately from symptoms caused by arthritis.  VAOPGCPREC 9-98 (Aug. 14, 1998).  However, as noted, the symptoms may not duplicate symptoms already compensated under another code.  See Esteban.  

In this case, the RO assigned a 20 percent rating for the right knee under Diagnostic Code 5258 which is the maximum rating.  This rating is in effect for the entire appeal period, except for when temporary total ratings were assigned.  However, the Veteran underwent a meniscectomy on the right side on March 18, 2008 and was receiving a temporary total rating until June 1, 2008.  As of that date, the appropriate consideration is a rating under Diagnostic Code 5259; however, the maximum rating under that code is 10 percent.  

The residuals of the meniscectomy surgery are pain and limitation of motion.  As noted, on the right side, the Veteran may be rated as 10 percent disabling for painful/limited flexion for the entire appeal period, and may be rated as 10 percent disabling for painful extension as of June 20, 2016.  As such, a combined 20 percent rating would not be warranted until June 20, 2016 based on those limitations.  As noted, the Board is not disturbing the RO-assigned 20 percent, but as of June 20, 2016, the Board finds that the Veteran's (combined) 20 percent rating should be assigned as 10 percent under Diagnostic Code 5260 and 10 percent under Diagnostic Code 5261.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  A separate rating under Diagnostic Code 5259 is not warranted because the rating would be based on the same symptoms.  

With regard to the left knee, the RO has assigned a 10 percent rating for the entire appeal period under Diagnostic Code 5257-5259.  However, since lateral instability, subluxation, or meniscus surgery were not shown, the Board finds that the Veteran would be more appropriately rated as 10 percent disabling for painful/limited flexion (for the appeal period) and then a 10 percent rating for painful flexion under Diagnostic Code 5261 (from June 20, 2016).

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for the right knee disability and, as of June 20, 2016, the combined 20 percent rating should be assigned as 10 percent under Diagnostic Code 5260 and 10 percent under Diagnostic Code 5261.  For the left knee, the evidence supports 10 percent disabling for painful/limited flexion for the appeal period and a 10 percent rating for painful flexion under Diagnostic Code 5261 from June 20, 2016.

PFB

In May 2004, the Veteran was afforded a VA examination.  At that time, it was noted that during service, the Veteran developed a bumpy rash over the bearded area of his face and head, and was diagnosed with PFB.  He prescribed creams and lotions and also was given a pass so he did not have to shave every day.  The Veteran stated after getting out of the military he continued to have problem.  The Veteran stated that the skin disorder was constantly present.  He indicated that the medications improved the rash of the face and head, but it never went away.  He currently used triamcinolone cream and Polytar shampoo and the only side effect of the medication was a burning with the medication.  He had not had UV light treatments or intensive light therapy.  He had no systemic symptoms.  He had some itching and occasional pain.  There were no malignant or benign neoplasms, urticaria, or vasculitis or erythema multiforme.  Examination of the bearded area of the face and head revealed multiple hyperpigmented papules over the head which measured 2 to 3 mm in size.  There were three to four pustules present underneath the chin area which were approximately 2 to 3 mm in size.  No erythema was present.  No cervical lymph nodes were palpated.  The entire head and neck were affected and nine percent of the entire body was affected. 

In August 2006, the Veteran was afforded a VA examination.  The Veteran's PFB covered 50 percent of his head, face, neck and hands (photographs were included).  Examination revealed multiple hyperpigmented papules over the entire scalp which measured approximately 2 to 3 mm in size.  There were no pustules visualized upon examination of the scalp and the face.  No erythema was present.  No cervical lymphadenopathy was appreciated.  There was 10 percent of the entire body affected.  There was scarring and/or disfigurement.  There was diffuse scarring noted upon examination of the scalp in addition to the posterior aspect of the scalp.  The scarring was superficial and not deep.  There was keloid formation; however there was no edema.  There was pain but, not with light palpation.  There was no adherence to underlying tissue.  The scars were stable.  There was no gross distortion or asymmetry of any feature or paired features.  There was no limitation of function or other limitation of motion caused by scarring.  

In September 2009, the Veteran was examined again.  At that time, he reported some bleeding and itching of the skin.  Loss of hair of the scalp and face was noted.

In April 2010, the Veteran was afforded another VA examination.  Current complaints/symptoms were that the scars could be painful, bleed, and itch.  There were no limitations on routine daily activities or employment.  The scarring was located on the bearded area of face/neck, vertex and occipital scalp.  The scar measurements were 35 x 35 cm and 19 x 12 cm; the Veteran had multiple areas of superficial scarring as diffuse areas of hyperpigmentation and hypopigmentation.  The scars themselves were painless, but itchy.  The Veteran reported that the scalp and face were itchy and he would scratch until he bled at times, then it was painful.  He reported some skin breakdown due to scratching especially at night.  The scars were superficial with no underlying soft tissue damage.  The scars were not deep with underlying soft tissue damage.  The Veteran had no functional limitation or limitations of motion due to the scars.  There was no inflammation or keloid formation.  There was mixed hyper/hypopigmentation with patchy areas of hair loss.  Lateral neck and jawline had few hyperpigmented folliculocentric papules.  There was no adherence of the scars to underlying tissue.  Facial scars and scalp with diffuse scarring were present.  There was diffuse hypopigmentation and hyperpigmentation with no tissue loss induration or inflexibility, any distortion, or asymmetry of features.  Color photographs were obtained.  The diagnosis was residual scars of the face, scalp, and neck secondary to PFB.  

In June 2010, the Veteran was examined.  Currently, the Veteran reported that he had symptoms of itching and bleeding, but no systemic symptoms such as fever or weight loss.  There were no malignant neoplasms of skin.  There were no benign neoplasms of the skin.  There was no urticaria, primary cutaneous vasculitis, or erythema multiforme.  The skin condition did not impair the Veteran's activities of daily living.  The percentage of the exposed areas (head face neck and hands) was 4.5  percent affected and 4.5 percent affected of the entire body.  There was no scarring or disfigurement.  There was no acne or chloracne.  There was no scarring due to alopecia or alopecia areata.  There was no hyperhidrosis.  The diagnosis was PFB of the scalp with scarring alopecia 

In May 2014, the Veteran was afforded another VA examination.  At that time, it was noted that the Veteran had scars too numerous to count.  The scar measurements were 35 x 35 cm and 19 x 12 cm; he had multiple areas of superficial scarring as diffuse areas of hyperpigmentation and hypopigmentation on neck and face.  The Veteran had constant/near-constant use of topical corticosteroids.  The Veteran had not had any debilitating or any non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The percent of total body area affected was 5 percent to less than 20 percent.  The percent of total exposed body area affected was 5 percent to less than 20 percent.  The examiner opined that the PFB would not prevent physical or sedentary employment.

In November 2017, the Veteran was afforded VA skin examinations.  The Veteran's PFB resulted in scarring and disfigurement.  The examiner indicated that these scars were painful or unstable, had a total area equal to or greater than 39 square cm (6 square inches), or were located on the head, face or neck.  The Veteran was using on a constant or near constant basis topical corticosteroids.  The Veteran had not had any debilitating episodes or non-debilitating episodes in the past 12 months due to urticaria, primary cutaneous vasculitis, erythema multiforme, or toxic epidermal necrolysis.  The total body area affected was five percent to less than 20 percent and less than 40 percent of the exposed area.  The PFB did not affect employment.  It was noted that the Veteran had 5 or more scars which were painful and tender to the touch.  The scars were also unstable and bled.  The location of scar/disfigurement #1: hyper- and hypopigmented scarring on the entire scalp.  Length and width (at widest part) of scar/disfigurement #1: 30 X 32 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  However, there was abnormal pigmentation or texture of the head, face, or neck; disfigurement with hypopigmentation; disfigurement with hyperpigmentation; disfigurement with induration and inflexibility; disfigurement with abnormal texture; and scars tender to palpation.  The approximate total area of head, face and neck with hypo- or hyperpigmented areas: 960 cm2; approximate total area of head, face and neck with abnormal texture: 960 cm 2; and approximate total area of head, face and neck that was indurated and inflexible: 960 cm2.  There was not distortion of facial features and tissue loss for the head, face and neck or gross distortion or asymmetry of facial features or visible or palpable tissue loss.  There was no effect on employment.

The Board notes that the regulations pertaining to the evaluation of the skin were amended, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (2008) (presently codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (October 23, 2008)).  The evaluation of skin disabilities are governed under 38 C.F.R. § 4.118.  However, the amendments apply only to claims filed on or after that date, but this claim was filed earlier so the older criteria apply.  73 Fed. Reg. 54708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118 (2009)).

PFB is best rated under Code 7806, as analogous to dermatitis or eczema.  Under the rating code prior to the changes, Diagnostic Code 7806, dermatitis or eczema covering less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; requiring no more than topical therapy during the past 12-month period warrants a noncompensable evaluation.  Dermatitis or eczema covering at least 5 percent, but less than 20 percent, of the entire body or at least 5 percent, but less than 20 percent, of exposed areas affected, or; requiring intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period warrants a 10 percent evaluation.  Dermatitis or eczema covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; requiring systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of six weeks or more, but not constantly, during the past 12-month period warrants a 30 percent evaluation.  Dermatitis or eczema warrants a 60 percent evaluation if it covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs have been required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2007). 

Alternatively, a rating may be assigned under Code 7800, for conditions of the head, face, or neck that cause disfigurement.  A skin disorder with one characteristic of disfigurement of the head, face, or neck is rated 10 percent disabling.  A skin disorder with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or with two or three characteristics of disfigurement is rated 30 percent disabling.  Visible or palpable tissue loss and either gross distortion or asymmetry of two features or paired sets of features or with four or five characteristics of disfigurement, is rated 50 percent disabling.  A skin disorder of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement is rated 80 percent disabling.  Note (1) to Diagnostic Code 7800 provides that the eight characteristics of disfigurement, for purposes of rating under 38 C.F.R. § 4.118, are: 

* Scar is 5 or more inches (13 or more cm.) in length. 
* Scar is at least one-quarter inch (0.6 cm.) wide at the widest part. 
* Surface contour of scar is elevated or depressed on palpation. 
* Scar is adherent to underlying tissue. 
* Skin is hypo-or hyper-pigmented in an area exceeding six square inches (39 sq. cm.).
* Skin texture is abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 sq. cm.).
* Underlying soft tissue is missing in an area exceeding six square inches (39 sq. cm.). 
* Skin is indurated and inflexible in an area exceeding six square inches (39 sq. cm.).

The Veteran has been assigned a 10 percent rating for his skin disabilities under Diagnostic Code 7, 7813-7806 and rated 30 percent for PFB, prior to August 16, 2006, the evidence must show that the PFB covered more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs were required during a 12-month period.  In this case, a 60 percent rating was warranted because the examination during this period indicated that the entire (100 percent) affected area of the head and neck was affected.  This is the maximum rating under that code.  In order for a higher rating to be warranted under Diagnostic Code 7800, the PFB must have caused palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement is rated 80 percent disabling.  The Veteran's PFB did not meet this criteria.  The same criteria must be met for a higher rating for the next time period, after August 16, 2006, but again are not met.  During both periods, the Veteran did not have palpable tissue loss and either gross distortion or asymmetry of three or more features or paired sets of features or with six or more characteristics of disfigurement.  With regard to the characteristics of disfigurement, the scarring varied in size, but the Veteran did not have scarring which resulted in surface contour which was elevated or depressed on palpation, scarring which was adherent to underlying tissue, skin texture which was abnormal, or underlying soft tissue which was missing.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a 50 percent rating prior to August 16, 2006; the preponderance of the evidence is against a rating in excess of 60 percent for the entire appeal period.  

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran met the schedular criteria for the appeal period.  Thus, the issue is whether his service-connected disabilities precluded him from engaging in substantially gainful employment (i.e., work that is more than marginal, which permits the individual to earn a "living wage").  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the Veteran to prevail in his claim for a TDIU, the record must reflect circumstances, apart from nonservice-connected conditions, that place him in a different position than other veterans who meet the basic schedular criteria.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disorders, is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).

A review of the medical records shows that during the appeal period, VA examiners have essentially indicated that the Veteran was precluded from physically demanding employment, but sedentary employment was not precluded.  However, the Board finds that in viewing the totality of the Veteran's service-connected disabilities rendered him unemployable based on the nature and severity of the service-connected disabilities and in light of his educational level and occupational history.  The VA examiners did not consider all the disabilities cumulatively, but the Board has done so and the Veteran is to be afforded every reasonable doubt.  See 38 U.S.C. § 5107.  The Board has resolved all reasonable doubt in this case in the Veteran's favor.  Accordingly, a total disability rating based upon individual unemployability due to service-connected disabilities is warranted.



ORDER

Entitlement to an increased rating of 20 percent for right foot disability is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an increased rating for status post right knee arthroscopy, medial and lateral partial meniscectomy, is denied.  

Entitlement to a rating in excess of 10 percent for left knee disability based on impairment of flexion is denied.

Entitlement to a separate rating of 10 percent for left knee disability based on impairment of extension is granted effective from June 20, 2016, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a 60 percent rating for PFB, but no higher, for the entire appeal period, is granted, subject to the law and regulations governing the payment of monetary benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of monetary benefits.




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


